'The opinion of the court was delivered by
Bermudez, O. J.
This is a petitory action against parties in pos•session.
Originally, it was brought by William. Castanié and Mary Bouleries • against Ed. Laughlin and Therese Bouleries.
Mary Bouleries having died, William Castanié, her brother, had himself appointed administrator of her estate, and in that capacity ■continued the prosecution of the suit.
The action was for the recovery of the undivided half of four pieces of real estate, two in the possession of Laughlin and two in that of Therese Bouleries.
The plaintiffs claimed as the legitimate grandchildren of J. B. Bouleries; the first named through his mother, Delphine; the sec - ■ond through her father, Levy, representing themselves as’their lawful issue.
The contention on one side is, that J. B. Bouleries had married very long ago Adéle Ohaeata; that from that union several children were born, all of whom, died, save Delphine and Levy; that the former married B. C. Castanié, William being the issue of that union; that the latter also married, and that Mary Bouleries was born from that *947marriage; that, after the death of Adele Chaeata, the grandmother, •J. B. Bouleries married Thérese Mailles, then widow-of Bernard Delord; that, during the marriage, four pieces of real estate were acquired for the benefit of the community; that, at the death of J. B. Bouleries, half of said property vested in his widow, and the remaining half in his legal heirs, namely, his grandchildren, William Castanié and Mary Bouleries; that two of said pieces of real estate were sold by the widow, as though her exclusive property, to Laughlin, who could only acquire her share; that the widow is in possession of the remaining half of the other two pieces which belongs to the grandchildren by inheritance from their grandfather, J. B. Bouleries.
It is further insisted that the widow is liable for rents and revenues from the beginning of the illegal possession to the time of surrender' to the rightful owners.
On the other hand, Laughlin claimed an absolute title to the •entirety of the two lots sold to him by the widow, as the same was her personal and exclusive property.
The widow contended, first, that the plaintiffs were not the legitimate grandchildren of J. B. Bouleries; and, second, even then, that the two lots were paraphernal property, 'acquired with her individual funds, under her separate administration and invested by her in the purchase. Eventually, under the averment that she had in good faith constructed buildings and placed improvements on the lots, the widow, reconvening, claimed the value thereof.
A good deal of proof was admitted, some over objections, consisting of documentary evidence and oral testimony.
There was judgment in favor of Laughlin from which no appeal was taken and which must remain undisturbed.
Further, there was judgment in favor of plaintiffs, recognizing them as the legitimate grandchildren of J. B. Bouleries, declaring one of the two lots to be community property and estopping them from claiming any title to the other lot. The judgment went no .further.
.It proved satisfactory to neither side.
The plaintiffs appealed and ask a recognition of their rights to the second lot and to rents and revenues; and the defendant, Therese Bouleries, as appellee, prays for an amendment of the judgment, by reversing it, in so far as it went in favor of the plaintiffs, and, event*948ually, by allowing her the value of the buildings and improvements placed by her on the lots in good faith.
It is clear, that in order to recover from one claiming title to real estate of which he is in possession, a plaintiff can only do so on the strength of his own title.
In order to succeed in the present action, the plaintiffs ought to have established the marriage of J. B. Bouleries with Adéle Chacata, either by the act of celebration, or in its default, by witnesses, or by very strong circumstances establishing a presumption of marriage; and besides, the marriage of their respective authors; in all of which they have altogether failed.
The legal propositions' relied upon by the plaintiffs, touching the circumstances from which the presumption of a marriage arises and which are, to a certain extent, set forth in the authorities cited from the adjudicated cases in this State, and to which no special reference would subserve any useful purpose, can not be and are not disputed by the defendant, who, on the contrary, readily concedes them. The difficulty consists in applying them to the facts established in this controversy ? which, far from leaving on the mind an impression of such presumption, rather dispel all inclination to receive the same.
It does not appear, from the written evidence, or from the oral testimony, that either J. B. Bouleries or Adéle Ohacata ever represented themselves ashavingbeenmarriedi, ever alluded to any circumstance about their marriage, or that any one was ever heard to say that he had attended their marriage, or had heard any one mention anything about it as an actually occurred fact.
No effort is shown to have been made to discover any written evidence of it, either in the records of a church or of any public office in the vicinity of the place where they resided and at which, if celebrated, it occurred.
The very brother of J. B. Bouleries, who was on intimate terms with him all his life, was heard as a witness, and he utters not a word about the fact of the marriage, which, certainly, had it ever taken place, would have been, in some way, at least by hearsay, to-his knowledge. The manner in which he testifies shows that he does not really believe they ever were actually married.
The other witnesses heard do not state any circumstance from which the presumption of the marriage may be inferred.
The mere fact that the parties lived publicly as man and wife for *949a length, of time and treated their issue as though they were born in lawful wedlock, under the surrounding circumstances of this case, is insufficient to raise the presumption claimed.
The defendant, who was heard as a witness, testified that Bouleries told her that he had never married Adéle Ohacata, and that their children were illegitimate.
Of course, this testimony, coming from the party interested in making such statement, as emanating from one whose mouth, sealed in death can not be heard counter to it, is very weak, but feeble as it is, it is entitled to some weight. It can not be presumed that the woman has perjured herself, particularly as her character for truth .and veracity remains altogether unimpeaehed.
It is not contended in the least — on the contrary, it is conceded— that the proof clearly establishes a natural filiation of the plaintiffs way back to J. B. Bouleries and Adéle Ohacata; but, even if the proof had shown that the former had duly acknowledged, in the form prescribed by law, both Delphine and Levy as his children, and, besides, William and Mary as his grandchildren, this would not have conferred upon the latter the rights and privileges of revendication accorded by law to forced heirs, whenever their legitime has been trenched upon in some way o.r other.
The documentary evidence shows that the two lots were acquired by the defendant with the expressed statement that they were purchased out of her personal funds and for her separate advantage and exclusive benefit, or language to that effect; the investment, thus declared to have been made, having been admitted by J. B. Bouleries, who has signed the deeds.
The plaintiffs, not having the rights of forced heirs, and not being creditors, urging injury, etc., have no standing in court to contest the title of the defendant to the lots, who, we think, has even then satisfactorily proved them to be her separate estate, which has, therefore, never formed part of the community between Bouleries and her.
It is, therefore, ordered and decreed that the judgement appealed from be reversed, so far as it recognizes title in plaintiffs to the half -of one of the two lots involved; that, so far as it is rendered in favor of defendant, Therese Bouleries, it be affirmed; and, it is further adjudged, that it be so amended as to reject the plaintiffs’ demand *950entirely, and to quiet defendant absolutely in the ownership and possession of said lots; the costs of appeal to be paid by the plaintiffs and appellants.
Breaux, J., recuses himself as having been of counsel.